A. J. WALKER, C. J.
The judgment of the court below must .be reversed on the authority of the Oxford Iron Co. v. Spradley, MS. To sustain the judgment by default, it is requisite that it should appear otherwise than by the sheriff’s return or the clerk’s statement, that the person upon whom the summons and complaint were served occupied such a relation to the defendant, that the defendant could legally be made a party by service on such person. Section 2569, (2170), Revised Code, does not authorize proof either by the plaintiff’s affidavit or by the clerk’s statement, that the person served occupied the relation above described to the defendant.
Reversed and remanded.